UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4640



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DECARLOS W. MILLER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-02-290)


Submitted:   March 22, 2004                 Decided:   April 2, 2004


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew P. Geary, Richmond, Virginia, for Appellant.      Paul J.
McNulty, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          DeCarlos W. Miller was convicted, after a bench trial, of

possession with intent to distribute in excess of fifty grams of

cocaine base, in violation of 21 U.S.C. § 841 (2000) and 18 U.S.C.

§ 2 (2000); possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841 and 18 U.S.C. § 2; possession of a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C. § 924(c) (2000) and 18 U.S.C. § 2; and possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000).   On appeal, he alleges the evidence was insufficient to

support his conviction.

          Upon our review of the record, we find that there is

substantial   evidence,   taking    the    view   most   favorable   to   the

Government, to support the verdict.        United States v. Glasser, 315

U.S. 60, 80 (1942).   Miller asserts that his mere proximity to the

drugs and firearms should not establish possession.             While mere

proximity to contraband is not adequate to establish possession,

see United States v. Samad, 754 F.2d 1091, 1096 (4th Cir. 1984),

there was ample evidence in addition to proximity supporting the

trial court’s conclusion that Miller constructively possessed the

drugs and firearms at issue.     See United States v. Burgos, 94 F.3d

849, 873 (4th Cir. 1996) (en banc); United States v. Rusher, 966

F.2d 868, 878 (4th Cir. 1992).     We must assume that the trial court




                                   - 2 -
resolved this issue in the Government’s favor.    See United States

v. Wilson, 115 F.3d 1185, 1190 (4th Cir. 1997).   Thus, we affirm.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -